Citation Nr: 1230078	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from September 1981 to September 1984, from January 1989 to March 1989, and from March 1993 to October 2005.  He had additional service in the North Carolina National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The rating decisions denied service connection for posttraumatic stress disorder (PTSD) and major depressive disorder, as these were the two specific disabilities claimed by the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has addressed the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including:  (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Id. at 5.  In view of the varying diagnoses of record, the issue is best characterized generally as entitlement to service connection for an acquired psychiatric disorder as is set forth on the title page.


FINDINGS OF FACT

1.  The Veteran has major depressive disorder with psychosis that manifested to a degree of 10 percent disabling within one year of his separation from his last period of active military service.

2.  The Veteran has PTSD that is related to his major depressive disorder with psychosis.



CONCLUSION OF LAW

The criteria for service connection for major depressive disorder with psychosis and PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for major depressive disorder with psychosis and PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran asserts that he developed a psychiatric disorder as a result of his military service.  He primarily points to circumstances that occurred during his third and final period of active service.  Specifically, the Veteran states that he began to experience stress and depression in his capacity as a military recruiter for the U.S. Army in approximately 2004 when fellow soldiers were transferred overseas to Iraq and he was retained in the United States to continue recruiting.  He recalls that two of his closest friends were killed in Iraq and he believes if he had been allowed to serve with them, then they would still be alive.  Subsequently, the Veteran did not want to recruit for the Army and he states that he continued to experience depression, stress, and other psychiatric symptoms.  Thus, he contends that service connection is warranted for an acquired psychiatric disorder.

A review of the Veteran's available service treatment records does not reveal any complaint of, treatment for, or diagnosis of a psychiatric disorder.  Periodic examinations during service were normal.  His personnel records do show that his military occupational specialty was Recruiting & Retention Noncommissioned Officer.  

Post-service medical records show treatment for psychiatric problems shortly after service.  In May 2006, a Dr. Ashkin indicated that the Veteran had a new diagnosis of depression.  More significantly, the Veteran was seen at the North Carolina Division of Mental Health in 2006.  It was noted that the Veteran had been seriously depressed since his buddies were called up two years earlier and were killed in Iraq.  The Veteran reported seeing his former partners' spirits and that they were coming to get him soon.  Symptoms included poor sleep, depressed mood, slowed speech, impaired insight, suicidal ideation, impaired judgment, and psychotic symptoms of hallucinations, delusions, and paranoia.  A psychiatrist provided an Axis I diagnosis of major depressive disorder with psychosis and melancholia in August 2006.  In September 2006, a similar history and symptomatology was noted and the diagnosis was severe major depressive disorder with psychotic features.

This evidence establishes that the Veteran was diagnosed with a psychosis within one year of his separation from his last period of active military service.  Additionally, based on the symptoms described in the August 2006 and September 2006 records, the psychosis manifested at least to a degree of 10 percent disabling.  See 38 C.F.R. § 4.130 (Diagnostic Code 9434) (2011).  Although major depressive disorder with psychosis is not among the listed disorders representing "psychosis" as set forth in 38 C.F.R. § 3.384 (2011), the list does not appear to be exhaustive in nature and major depressive disorder with psychosis appears to be a valid Axis I diagnosis.

Given that the Veteran has a psychosis that manifested to a compensable degree within one year of his separation from service, the provisions of presumptive service connection apply.  See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.309(e).  In the Veteran's case, there is no affirmative evidence that the psychosis was caused by an intercurrent injury or disease after service.  Thus, the presumption is not rebutted.  Therefore, the Board concludes that service connection is warranted for major depressive disorder with psychosis as the psychiatric disorder is presumed to have been incurred in service.

The evidence also includes a September 2006 evaluation from a Dr. Hoeper who diagnosed the Veteran with both PTSD and major depression.  Dr. Hoeper continued to diagnosis the Veteran with PTSD and major depression as recently as July 2007, which is the most current medical evidence.  In light of this apparent comorbidity, the Board finds that the Veteran has PTSD that is related to his major depressive disorder with psychosis.  Accordingly, service connection is also warranted for PTSD.


ORDER

Service connection for major depressive disorder with psychosis and PTSD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


